Citation Nr: 1114493	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  07-06 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable rating for prostate cancer, status post prostatectomy.

2.  Entitlement to a 10 percent evaluation based on multiple, non-compensable, service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. dR. Dale



INTRODUCTION

The Veteran had active military service from February 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  


FINDINGS OF FACT

1.  The Veteran's service-connected prostate cancer, status post prostatectomy, currently is not shown to have been symptomatic or otherwise productive of residual urinary or voiding dysfunction during the period of the appeal. 

2.  The Veteran's service-connected disabilities have not been shown to interfere with his ability to work.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating for the service-connected prostate cancer, status post prostatectomy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7527 (2010). 

2.  The criteria for a 10 percent rating for multiple noncompensable service-connected disabilities under the provisions of 38 C.F.R. § 3.324 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.324 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prostate cancer, status post prostatectomy

In a rating decision dated in July 2006, the RO granted service connection for prostate cancer with an evaluation of 100 percent effective June 9, 2005, and assigned a noncompensable disability evaluation effective September 29, 2005.  The RO continued the noncompensable disability rating in an August 2006 rating decision.  The Veteran filed a notice of disagreement with respect to the noncompensable disability evaluation in October 2006.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Based upon the guidance of the Court in Fenderson, the Board has considered whether staged ratings are appropriate in this instance.  The Board finds that staged ratings are not warranted in this case as the evidence does not show that a compensable rating is warranted at any point in time covered by this appeal.

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14. It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's prostate cancer residuals have been evaluated under Diagnostic Code 7527.  See 38 C.F.R. § 4.115b (2010).  This code provides that prostate gland injuries, infections, hypertrophy, and postoperative residuals are to be evaluated as voiding dysfunction or urinary tract infection, whichever is predominant. 

Voiding dysfunction is evaluated under 38 C.F.R. § 4.115a.  Voiding dysfunction is further classified as involving urine leakage, urinary frequency, or obstructive voiding.  38 C.F.R. § 4.115a.  

The criteria for a compensable rating, 20 percent, for urinary leakage are the wearing of absorbent materials, which must be changed less than 2 times per day.  A 40 percent rating is warranted for voiding requiring the use of absorbent materials which must be changed 2 to 4 times a day.  A 60 percent evaluation is warranted for urinary leakage requiring the use of absorbent materials which must be changed more than four times a day.

In addition, urinary frequency encompasses ratings ranging from 10 to 40 percent.  Urinary frequency with a daytime voiding interval between two and three hours, or awakening to void two times per night warrants a 10 percent rating.  A 20 percent evaluation contemplates a daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 40 percent evaluation contemplates a daytime voiding interval less than one hour, or awakening to void five or more times per night.

A 10 percent rating is warranted for obstructive voiding with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of:  (1) post void residuals greater than 150cc; (2) uroflowmetry showing markedly diminished peak flow rate (less than 10cc/sec); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A 30 percent rating is warranted where there is urinary retention requiring intermittent or continuous catheterization.

For urinary tract infection under 38 C.F.R. § 4.115a, a 10 percent rating is warranted for long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management.  A 30 percent is assigned for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.

Private medical records indicate that the Veteran was diagnosed with prostate cancer in January 2005.  In March 2005 the Veteran underwent bilateral pelvic lymph node dissection and bilateral nerve-sparking radical retro public prostatectomy.  Post-surgical medical records dated from March to August 2005 indicated that the Veteran reported no constitutional symptoms.  He was able to void successfully for one with a diagnosis of prostate cancer.  See April 2005 medical record.  

In August 2006 the Veteran was accorded a compensation and pension (C&P) urology examination.  During the examination the Veteran reported decreased strength and weakness since his surgery.  He also reported weight loss from 197 to 188 pounds.  He denied urinary symptoms.  He also denied nocturia, dysuria, hematuria, or urinary incontinence.  He reported +/- frequency.  He denied any additional surgery on any part of the urinary tract.  He was negative for recurrent urinary tract infections, renal colic, or bladder stones.  He was also negative for acute nephritis.  He has not required hospitalization for urinary tract disease and has not required catheterization, dilation, or drainage procedure.  Physical examination revealed a normal male phallus.  His abdomen was benign and he had a well-healed abdominal scar.  There were no signs of recurrent prostate cancer.  

A private medical record dated in December 2006 revealed that the Veteran was negative for tumor in the right and left pelvic lymph nodes.  His bladder neck was negative for tumors.  He had high-grade prostatic intraepithelial neoplasia and benign prostatic hyperplasia of the glandular and stromal type.  His urination was with a great stream and the examiner noted no further incontinence after six weeks post-operation.  His strength was back to normal.  In his substantive appeal, the Veteran reported that he had urinary tract infections.  

In January 2010 the Veteran was accorded another C&P urology examination.  During the examination the Veteran reported no additional prostate cancer treatment since his radical prostatectomy and there has been no concern for recurrence of the prostate cancer.  He denied renal dysfunction.  He reported nocturia four to five times.  He denied urinary incontinence and stated that he did not require the use of pads.  He also denied dysuria and reported a good strong force of stream with no hesitancy.  He reported that he urinated every one to one and one half hours.  There was no further surgery on any part of the urinary tract.  He denied recurrent urinary tract infections, renal colic, bladder stones, or acute nephritis.  He has not required hospitalizations for urinary tract infections in the past year and denied a history of neoplasms or malignancy.  He has not required catheterizations, dilations, or drainage procedures.  The Veteran reports that he drank 32 ounces of water five times a day.  The Veteran also reported that he saw his private physician every three months to follow-up with his prostate cancer.  He reported that he worked full-time and stated that his prostate cancer residuals had no effect on his employment.  He denied dialysis treatment.  Examination revealed normal external genitalia and urinalysis was within normal limits.  His last PSA was reported as being less than 0.1.  The diagnosis was status-post radical prostatectomy for prostate cancer and there were no signs of residuals.  The examiner indicated that the Veteran's excessive fluid intake would be the likely reason for the Veteran's frequent urination and not the prostate surgery.  

Based on the evidence of record, the Board finds that a compensable disability rating is not warranted for prostate cancer, status post prostatectomy.  The most recent VA examination dated January 2010 indicated that the Veteran reported no additional prostate cancer treatment since his radical prostatectomy and there has been no concern for recurrence of the prostate cancer.  Accordingly, Diagnostic Code 7528 for malignant neoplasms of the genitourinary system is not for application.  

In addition, he denied renal dysfunction and urinary incontinence and did not require the use of pads.  Moreover, none of the other evidence shows that he requires the use of an appliance or that he wears absorbent materials.   Accordingly, a 20 percent or higher rating under 38 C.F.R. § 4.115b for voiding dysfunction is not warranted.  

He reported nocturia four to five times.  He also reported that he urinated every one to one and a half hours.  However, the examiner opined that urinary frequency was likely due to excessive fluid intake rather than the prostate surgery.  The Board finds this medical opinion most probative regarding whether the Veteran has urinary frequency associated with the service-connected disability.  Although the Veteran is competent to report that he has urinary frequency, he is not competent as a lay person to provide an etiology.  Moreover, even if the Veteran were competent to provide an etiological opinion and the Board found his statements credible and probative, his opinion is outweighed by the more probative medical opinion which was based on a review of the medical history, a physical examination, and as opinion with rationale was provided.  Accordingly, a 10 percent or higher rating is not warranted for urinary frequency.  

In addition, there is no evidence of marked obstructive symptomatology such as hesitancy, slow or weak stream, or decreased force of stream.  During the VA examination, the Veteran specifically denied dysuria and reported a good strong force of stream with no hesitancy.  Therefore, a 10 percent rating for obstructed voiding is not warranted.  Furthermore, a 30 percent evaluation is not warranted as the evidence does not show that he has urinary retention requiring intermittent or continuous catheterization.  During the VA examination, the Veteran specifically reported that he had not required catheterization.  

During the VA examination, the Veteran further denied recurrent urinary tract infections, renal colic, and bladder stones.  While the Veteran did report that he had urinary tract infections in his substantive appeal, the evidence as a whole does not show that the criteria for a 10 percent or higher disability rating based on the rating criteria for urinary tract infections is warranted.  Specifically, the evidence does not show that the Veteran uses long-term drug therapy, that he had one to two hospitalizations per year and/or required intermittent intensive management for urinary tract infections.  Accordingly, a 10 percent rating is not warranted pursuant to the criteria pertaining to urinary tract infections.  In addition, the criteria for a 30 percent rating are not met as the evidence does not show that he has a recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times per year) and/or requiring continuous intensive management.  During the examination, the Veteran denied requiring drainage, hospitalization or the need for continuous intensive management.  Moreover, a 10 percent disability rating for obstructive voiding is not warranted for recurrent urinary tract infections secondary to obstruction as the Board already determined that the Veteran did not exhibit marked obstructive voiding.  The evidence also does not show that the Veteran has poor renal dysfunction such that the service-connected disability should be rated as renal dysfunction.  In that regard, the Veteran specifically denied renal dysfunction during the examination.  

Finally, the Board notes that the RO granted service connection and a total rating effective June 9, 2005, the date the Veteran's claim for service connection was received, and a noncompensable evaluation from September 29, 2005.  The RO stated in the July 2006 rating decision that the Veteran was diagnosed with prostate cancer in January 2005 and underwent a radical retro pubic prostatectomy on March 29, 2005.  A noncompensable evaluation was assigned September 29, 2005, six months after his surgery.  Pursuant to the Note following Diagnostic Code 7528, which pertains to malignant neoplasms of the genitourinary system, following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528, Note.  The Veteran had a VA examination in August 2006.  The RO thereafter confirmed and continued the noncompensable rating.  


The Board observes that any change in evaluation based upon examination under Diagnostic Code 7528 shall be subject to the provisions of 38 C.F.R. § 3.105(e).  38 C.F.R. §§ 3.105(e), 4.115b, Diagnostic Code 7528.  These provisions set out that, where reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  However, the Court in Tatum found that 38 C.F.R. § 3.105(e) applies in the situation where the Veteran is in receipt of a running award.  Tatum v. Shinseki, 24 Vet. App. 129, 143 (2010).  In this case, the RO granted both an initial total rating from June 9, 2005, and a noncompensable evaluation from September 29, 2005, in the rating decision of July 2006, which granted service connection.  Accordingly, the Veteran was not in receipt of a running award which was later reduced, therefore, compliance with § 3.105(e) was not required.  Id.  

In Tatum, the Court also noted that it is the information in a medical opinion and not the date of the medical examination that is relevant under Diagnostic Code 7528.  Id. at 145.  Accordingly, it was not error in this case for the RO to provide a VA examination after the noncompensable rating was assigned.  This is particularly so as the VA examination did not show that the Veteran had a recurrence of the cancer.  The evidence shows that he was last treated for prostate cancer on March 29, 2005, when he had the radical retro pubic prostatectomy.  Since that time, the August 2006 VA examination showed a PSA of less than 0.1 and the diagnostic impression noted that there were no signs of recurrent prostate cancer.  In the January 2010 VA examination, the Veteran reported no additional prostate cancer treatment since March 2005 and also reported no recurrence.  Private medical records dated in August 2005 and December 2006 noted that the Veteran had a PSA of 17 in December 2004 and that he underwent surgical treatment for his prostate cancer.  There was no indication in either report that the cancer had recurred.  

In summary, for all of the foregoing reasons, the Board finds that the preponderance of the evidence is against entitlement to a compensable disability rating for prostate cancer, status post prostatectomy.  The Board has considered whether staged ratings are warranted based on distinct facts showing changes in the severity of the disability during the period of time covered by the claim.  However, the Board finds that, in accordance with the discussion above, at no point in time covered by this appeal does the evidence show that a higher rating is warranted.  The Board has also considered the Veteran's statements regarding the severity of the Veteran's residuals of prostate cancer in rendering the decision and, except as specifically noted above, has found them credible, competent and probative.  However, the totality of the evidence does not show that a compensable rating is warranted.  Accordingly, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The issue of an extra-schedular rating was also considered in this case under 38 C.F.R. § 3.321(b)(1).  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

There is no showing of an exceptional disability picture.  While the Veteran does report occasional nocturia and urinary frequency, a VA examiner opined that the Veteran's excessive fluid intake was the likely reason for the Veteran's frequent urination and not the prostate surgery.  Moreover, the Veteran reported during the VA examination that the service-connected disorder had no effect on his full-time employment.  Accordingly, the Board finds that referral by the RO to the Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is employed has not alleged that he was unemployable during the course of the appeal due to these service-connected disabilities.  Moreover, there is no evidence of unemployability; accordingly, TDIU is not raised by the record.

Multiple, non-compensable, service-connected disabilities

The Veteran also seeks a 10 percent evaluation based on multiple, non-compensable, service-connected disabilities.  

When a Veteran suffers from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of a compensable degree under the Schedule for Rating Disabilities, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324 (2010).  

The provisions of 38 C.F.R. § 3.324 are predicated on the existence solely of non-compensable service-connected disabilities.  As such, once a compensable evaluation for any service-connected disability has been awarded, the applicability of 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993).

The evidence of record detailed that the Veteran is service-connected for five disabilities:  right ankle sprain; hemorrhoids; duodenal ulcer; erectile dysfunction associated with prostate cancer, status-post prostatectomy; and prostate cancer, status-post prostatectomy.  Each disability is currently evaluated as noncompensable.

The evidence of record does not reflect that these disabilities clearly interfere with normal employability.  There is simply no evidence of record that the Veteran's service-connected disabilities have "clearly" interfered with his normal employability, or have had any measurable negative effect on his employability during the time period covered by this appeal.  In fact, the Veteran works full-time and has not reported to VA that the disabilities have any effect on his employment.  He has specifically reported that his prostate status-post prostatectomy has had no effect on his employment.  See January 2010 VA examination.  

In view of the foregoing, the Board finds that the criteria for the assignment of a 10 percent evaluation under the provisions of 38 C.F.R. § 3.324 have not been met.   

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the claim for increased rating for prostate cancer, status-post prostatectomy, the Veteran is challenging the initial evaluation following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, VA had no additional duty to notify in this case once service connection was granted.

Although the RO failed to timely notify the Veteran about regulatory provisions regarding the claim for 10 percent evaluation based on multiple, non-compensable, service-connected disabilities, the presumption of prejudice has been rebutted.  The Veteran was informed in the August 2006 rating decision that two or more noncompensable service-connected disabilities, which were permanent, must clearly interfere with normal employment.  He was also provided in the March 2007 statement of the case with the regulation for multiple, non-compensable, service-connected disabilities.  In addition, the RO sent a letter in November 2008 informing him that he could submit evidence or information concerning treatment of the conditions, and statements from employers and others concerning how the conditions affect his ability to work.  The Veteran did not respond.  The issue was thereafter readjudicated by way of a March 2010 supplemental statement of the case.  Based on the notices provided by the RO to the Veteran, and his January 2010 statement, he is reasonably expected to understand the types of evidence that would support entitlement to a 10 percent disability rating for multiple, non-compensable, service-connected disabilities.  Accordingly, as the Veteran was provided with sufficient notice and a sufficient period of time to respond, any presumption of prejudice with respect to either the content or the timing of the notice is rebutted.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

This case was previously before the Board in October 2008 when it was remanded for further development.  The required development having been completed, this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  A November 2008 letter sent to the Veteran informed him that he could send any treatment records or provide authorization for such records to be obtained.  He was also accorded a VA examination.  The examination was adequate as it was based on a review of the medical history, physical examination and as an opinion with rationale was provided.  While the Veteran has not had a VA examination to assess whether the service-connected disabilities clearly interfere with employment, the duty to assist by providing a VA examination is not triggered as the Veteran has not indicated that his right ankle, hemorrhoids, duodenal ulcer, erectile dysfunction, and/or prostate cancer, status-post prostatectomy have any effect on his employment.  

The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran was afforded VA medical examinations and private medical records are included in the Veteran's claims file.  The examination reports were adequate as they were based on a review of the records, physical examinations, and as the disabilities were described in sufficient detail so the Board can render an informed determination.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a compensable rating for prostate cancer, status post prostatectomy, is denied.

Entitlement to a 10 percent evaluation based on multiple, non-compensable, service-connected disabilities is denied.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


